United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Simon et al.			:
Patent No. 8,681,526				:
Issue Date: March 25, 2014			:		Decision on Petition
Application No. 12/167,064			:		
Filing Date: July 2, 2008			:
Attorney Docket No. 8941P005		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed December 7, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

Schneck and Schneck (“Firm-1”) handled prosecution of the application on behalf of Cradle IP, LLC (“Cradle”).

A statement filed with the petition states David Schneck was responsible for Cradle’s files.  However, the Office notes most, if not all, of the papers filed during the pendency of the application are signed by other individuals, such as Thomas Schneck.

Firm-1 dissolved during December of 2013, and one or more of the attorneys of record became members of the Law Offices of Thomas Scheck (“Firm-2”).

Maintenance fees for the following patents prosecuted by Firm-1 or Firm-2 were paid on the following dates:

	Patent No. 8,190,941	  3.5 year fee - 06/20/16 (with petition signed by Thomas Schneck)
Patent No. 8,151,008	  3.5 year fee - 06/20/16 (with petition signed by Thomas Schneck)   
  7.5 year fee - 06/19/19
	Patent No. 7,716,269	  7.5 year fee - 05/05/17
	Patent No. 9,032,104	  3.5 year fee - 09/02/18

The 3.5 year maintenance fee for this patent was due on or before March 26, 2018.  The maintenance fee was not timely paid.  As a result, the patent expired on March 27, 2018.

During July of 2018, Firm-2 told Cradle to come pick up its boxes.  The record fails to identify any subsequent steps taken by Cradle to ensure future maintenance fees would be paid.

During February of 2019, Cradle picked up the boxes and put them into storage “without review.”

During 2021, while attempting to engage in a licensing deal with a third party, the third party informed Cradle of the expiration of several patents, including this patent.

Cradle subsequently engaged the services of Womble Bond Dickenson (US) LLP (“Firm-3”). 

The petition was filed on December 7, 2021.

The petition states the periodic maintenance fees to Cradle “fell through the cracks” due to confusion between David Schneck and Firm-2.  However, several maintenance fees were paid after the David Schneck joined Firm-2.  

A petition under 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of a maintenance fee must include: 

(1) 	The required maintenance fee, 
(2) 	The petition fee set forth in 37 C.F.R. § 1.17(m), and
(3) 	A statement that the delay in payment of the maintenance fee was unintentional. 

With respect to items (1) and (2), the petition includes the petition fee of $1,050, and the Office has charged Deposit Account No. 09-0528 the sum of $3,130 ($1,000 for the 3.5 year fee + $1,880 for the 7.5 year fee + $250 surcharge for 7.5 year fee).

With respect to item (3), the petition includes a statement of delay.

Although the petition includes a statement of delay, the petition does not include an explanation for the delay beyond the submission of the statement.

Pursuant to 37 C.F.R. § 1.378(b)(3), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to accept a delayed maintenance fee payment is filed more than two years after the date the patent expired for nonpayment.”3  The patent expired on March 26, 2018, due to a failure to timely pay the 3.5 year maintenance fee.  The petition was filed more than two years later on December 7, 2021.  Therefore, the Office is dismissing the petition in order to request additional information concerning the delay in the submission of the petition and maintenance fee.

The Office requests applicant submit a renewed petition along with further information concerning the entire period of delay.  

The information should include, but not necessarily be limited to, the following:
	
(1)	The approximate number of maintenance fees paid by Cradle, or by Firm-1 or Firm-2 on Cradle’s behalf, prior to 2016,
(2)	The identity of patents in which a maintenance fee was paid by Cradle, or by Firm-2 on Cradle’s behalf, during 2016,
(3)	The identity of patents in which a maintenance fee was paid by Cradle, or by Firm-2 on Cradle’s behalf, during 2017,
(4)	The identity of patents in which a maintenance fee was paid by Cradle, or by Firm-2 on Cradle’s behalf, during 2018,
(5)	The identity of patents in which a maintenance fee was paid by Cradle, or by Firm-2 on Cradle’s behalf, during 2019,
(6)	The identity of patents in which a maintenance fee was paid by Cradle, or by Firm-2 on Cradle’s behalf, during 2020,
(7)	The facts that resulted in a maintenance fee being timely paid for Patent 
No. 8,151,008 on June 19, 2019,
(8)	The identity of all patents for which a petition under 37 C.F.R. § 1.378(b) was filed by Cradle, or on Cradle’s behalf, after 2016,
(9)	The earliest date on which Cradle first became aware that Firm-2 would no longer be representing Cradle,
(10)	The steps, if any, taken by Cradle after the date in (8) to ensure maintenance fees would be timely paid for its patent portfolio after that date, and
(11)	To the extent Cradle failed to take adequate steps to ensure maintenance fees would be timely paid after the date in (8), the rationale for Cradle’s failure to take the steps (and incur the cost) necessary to ensure Cradle’s patents would not expired.

In addition to information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay in payment of the maintenance fee from the date the fee was due until the submission of a grantable petition under 37 C.F.R. § 1.378(b) was unintentional.  A discussion of the unintentional standard, which is the same for petitions under 37 C.F.R. § 1.137(a) and petitions under 37 C.F.R. § 1.378(b), can be found in subsections C through F of section 711.03(c)(II) of the Manual of Patent Examining Procedure
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions






    
        
            
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision without the required extension fee will be treated as a new petition requiring the payment of a new petition fee.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.